Exhibit 10.106




BORROWER:




GUARANTOR: Matthew L. Schissler













GUARANTY










To:

Shelter Island Opportunity Fund, LLC







1.  The Guaranty.  For valuable consideration, the undersigned ("Guarantor")
hereby unconditionally guarantees and promises to pay promptly to Shelter Island
Opportunity Fund, LLC, its successors and assigns (collectively, "Purchaser"),
or order, in lawful money of the United States, any and all Indebtedness of
Corcell, Ltd., a Nevada corporation ("Borrower") to Purchaser when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter.
 The liability of Guarantor under this Guaranty is limited by the definition of
“Indebtedness” set forth below and includes, without limitation, liability for
all interest, fees, indemnities (including, without limitation, hazardous waste
indemnities), and other costs and expenses relating to or arising out of the
Indebtedness.  The liability of Guarantor is continuing and relates to any
Indebtedness, including that arising under successive transactions which shall
either continue the Indebtedness or from time to time renew it after it has been
satisfied.  

2.  Definitions.

(a)  "Borrower" shall mean the entity listed above.




(b)  "Guarantor" shall mean the individual signing this Guaranty.




(c)  "Indebtedness" shall mean any and all debts, liabilities, and obligations
of Borrower to Purchaser, now or hereafter existing, under the Securities
Purchase Agreement, dated the date hereof (the “Securities Purchase Agreement”),
among the Borrower, Cord Blood America, Inc., a Florida corporation, and
Purchaser, and under the $2,300,000 Secured Original Issue Discount Debenture
issued by Borrower to Purchaser thereunder (the “Debenture”), whether due or not
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, held or to be held by Purchaser for its own account or as agent
for another or others, whether Borrower may be liable individually or jointly
with others, whether recovery upon such debts, liabilities, and obligations may
be or hereafter become barred by any statute of limitations, and whether such
debts, liabilities, and obligations may be or hereafter become otherwise
unenforceable, and includes without limitation, any and all obligations of
Borrower to Purchaser for reasonable attorneys' fees and all other costs and
expenses incurred by Purchaser in the collection or enforcement of any debts,
liabilities, and obligations of Borrower to Purchaser, in each case, that arise
from or relate to the Securities Purchase Agreement or the Debenture and that
are in an aggregate amount, in any case, not to exceed $450,000.  It is
understood and agreed that the maximum aggregate amount of Guarantor’s
obligations hereunder is $450,000.




3.  Obligations Independent.  The obligations hereunder are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against Guarantor whether an action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions.  




4.  Rights of Purchaser.  Guarantor authorizes Purchaser, without notice or
demand and without affecting its liability hereunder, from time to time to:




(a)  renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Indebtedness (each time such term
is used herein, it is used with the meaning of such term as defined herein) or
any part thereof, including increase or decrease of the rate of interest
thereon, or otherwise change the terms of any Transaction Document (as such term
is defined in the Securities Purchase Agreement);




(b)  receive and hold security for the payment of this Guaranty or any
Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security;




(c)  apply such security and direct the order or manner of sale thereof as
Purchaser in its discretion may determine;




(d)  release or substitute any guarantor or any one or more of any endorsers or
other guarantor of any of the Indebtedness; and




(e)  permit the Indebtedness to exceed Guarantor' liability under this Guaranty,
and Guarantor agrees that any amounts received by Purchaser from any source
other than Guarantor shall be deemed to be applied first to any portion of the
Indebtedness not guaranteed by Guarantor.




5.  Guaranty to be Absolute.  Guarantor agrees that until this Guaranty has been
terminated as provided herein, Guarantor shall not be released by or because of
the taking, or failure to take, any action that might in any manner or to any
extent vary the risks of Guarantor under this Guaranty or that, but for this
paragraph, might discharge or otherwise reduce, limit, or modify Guarantor's
obligations under this Guaranty.  Guarantor waives and surrenders any defense to
any liability under this Guaranty based upon any such action, including but not
limited to any action of Purchaser described in the immediately preceding
paragraph of this Guaranty.  




6.  Guarantor's Waivers of Certain Rights and Certain Defenses.  Guarantor
waives:




(a)  any right to require Purchaser to proceed against Borrower, proceed against
or exhaust any security for the Indebtedness, or pursue any other remedy in
Purchaser's power whatsoever;




(b)  any defense arising by reason of any disability or other defense of
Borrower, or the cessation from any cause whatsoever of the liability of
Borrower;




(c)  any defense based on any claim that Guarantor’s obligations exceed or are
more burdensome than those of Borrower; and




(d)  the benefit of any statute of limitations affecting Guarantor's liability
hereunder.




No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.




7.  Waiver of Subrogation.  Until the Indebtedness has been paid in full, even
though the Indebtedness may be in excess of Guarantor’s liability hereunder,
Guarantor waives to the extent permitted by applicable law any right of
subrogation, reimbursement, indemnification, and contribution (contractual,
statutory, or otherwise) including, without limitation, any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, arising from the existence or performance of this Guaranty,
and Guarantor waives to the extent permitted by applicable law any right to
enforce any remedy that Purchaser now has or may hereafter have against
Borrower, and waives any benefit of, and any right to participate in, any
security now or hereafter held by Purchaser.




8.  Waiver of Notices.  Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other person, any other
notices to any party liable on any Transaction Document (including Guarantor),
notices of acceptance of this Guaranty, notices of the existence, creation, or
incurring of new or additional Indebtedness to which this Guaranty applies or
any other indebtedness of Borrower to Purchaser, and notices of any fact that
might increase Guarantor’s risk.




9.  Subordination.  Any obligations of Borrower to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Purchaser or resulting from Guarantor’s performance under this Guaranty, are
hereby subordinated to the Indebtedness (other than reasonable obligations of
the Company to Guarantor for the payment of services actually rendered by
Guarantor).  In addition to Guarantor's waiver of any right of subrogation as
set forth in this Guaranty with respect to any obligations of Borrower to
Guarantor as subrogee of Purchaser, Guarantor agrees that, if Purchaser so
requests, Guarantor shall not demand, take, or receive from Borrower, by setoff
or in any other manner, payment of any other obligations of Borrower to
Guarantor (other than reasonable obligations of the Company to Guarantor for the
payment of services actually rendered by Guarantor) until the Indebtedness has
been paid in full.  If any payments are received by Guarantor in violation of
such waiver or agreement, such payments shall be received by Guarantor as
trustee for Purchaser and shall be paid over to Purchaser on account of the
Indebtedness, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.  Any security interest,
lien, or other encumbrance that  Guarantor may now or hereafter have on any
property of Borrower is hereby subordinated to any security interest, lien, or
other encumbrance that Purchaser may have on any such property.




10.  Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, all such Indebtedness guaranteed by
Guarantor shall nonetheless be payable by Guarantor immediately if requested by
Purchaser.




11.  Information Relating to Borrower.  Guarantor acknowledges and agrees that
he shall have the sole responsibility for, and have adequate means of, obtaining
from Borrower such information concerning Borrower's financial condition or
business operations as Guarantor may require, and that Purchaser has no duty,
and Guarantor is not relying on Purchaser, at any time to disclose to Guarantor
any information relating to the business operations or financial condition of
Borrower.




12.  Remedies.  If Guarantor fails to fulfill his duty to pay all Indebtedness
guaranteed hereunder, Purchaser shall have all of the remedies of a creditor
and, to the extent applicable, of a secured party, under all applicable law.
 Without limiting the foregoing, Purchaser may, at its option and without notice
or demand:




(a)  declare any Indebtedness due and payable at once;




(b)  take possession of any collateral pledged by Borrower or Guarantor,
wherever located, and sell, resell, assign, transfer, and deliver all or any
part of the collateral at any public or private sale or otherwise dispose of any
or all of the collateral in its then condition, for cash or on credit or for
future delivery, and in connection therewith Purchaser may impose reasonable
conditions upon any such sale.  Further, Purchaser, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of the
collateral to be sold, free from and discharged of all trusts, claims, rights of
redemption and equities of Borrower or Guarantor whatsoever.  Guarantor
acknowledges and agrees that the sale of any collateral through any nationally
recognized broker-dealer, investment bank, or any other method common in the
securities industry shall be deemed a commercially reasonable sale under the
Uniform Commercial Code or any other equivalent statute or federal law, and
expressly waive notice thereof except as provided herein; and




(c)  set off against any or all liabilities of Guarantor all money owed by
Purchaser or any of its agents or affiliates in any capacity to Guarantor,
whether or not due, and also set off against all other liabilities of Guarantor
to Purchaser all money owed by Purchaser in any capacity to Guarantor.  If
exercised by Purchaser, Purchaser shall be deemed to have exercised such right
of setoff and to have made a charge against any such money immediately upon the
occurrence of such default although made or entered on the books subsequent
thereto.




13.  Notices.  All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax numbers listed on the signature page, or to such other addresses as
Purchaser and Guarantor may specify from time to time in writing.  Notices sent
by (a) first class mail shall be deemed delivered on the earlier of actual
receipt or on the fourth business day after deposit in the U.S. mail, postage
prepaid, (b) overnight courier shall be deemed delivered on the next business
day, and (c) telecopy shall be deemed delivered when transmitted.




14.  Successors and Assigns.  This Guaranty (a) binds Guarantor and Guarantor's
respective executors, administrators, successors, and assigns, provided that
Guarantor may not assign his rights or obligations under this Guaranty without
the prior written consent of Purchaser, and (b) inures to the benefit of
Purchaser and Purchaser's successors, and assigns.  Purchaser may, upon notice
to Guarantor but without affecting Guarantor' s obligations hereunder, sell,
assign, grant participations in, or otherwise transfer to any other person,
firm, or corporation the Indebtedness and this Guaranty, in whole or in part.
 Guarantor agrees that Purchaser may disclose to any assignee or purchaser, or
any prospective assignee or purchaser, of all or part of the Indebtedness any
and all information in Purchaser's possession concerning Guarantor, this
Guaranty, and any security for this Guaranty.




15.  Amendments, Waivers, and Severability.  No provision of this Guaranty may
be amended or waived except in writing.  No failure by Purchaser to exercise,
and no delay in exercising, any of its rights, remedies, or powers shall operate
as a waiver thereof, and no single or partial exercise of any such right,
remedy, or power shall preclude any other or further exercise thereof or the
exercise of any other right, remedy, or power.  The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision of this Guaranty.




16.  Costs and Expenses.  Guarantor agrees to pay all reasonable attorneys'
fees, and all other costs and expenses that may be reasonably incurred by
Purchaser in the enforcement of this Guaranty.




17.  Governing Law and Jurisdiction.  This Guaranty shall be governed by and
construed and enforced in accordance with federal law and the law of the State
of New York.  Jurisdiction and venue for any action or proceeding to enforce
this Guaranty shall be the forum appropriate for such action or proceeding
against Borrower, to which jurisdiction Guarantor irrevocably submit and to
which venue Guarantor waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith.  Service of process by
Purchaser in connection with such action or proceeding shall be binding on
Guarantor if sent to Guarantor by registered or certified mail at its address
specified below.




18.  Termination of this Guaranty.  Notwithstanding anything to the contrary set
forth herein, this Guaranty and the obligations of Guarantor hereunder shall
terminate and be of no further force or effect upon the occurrence of one of the
following (each, a “Termination Event”): (1) the Borrower prepaying an aggregate
of $450,000 of the principal amount of the Debenture from sources other than the
collateral pledged to secure the Debenture, (2) the aggregate principal amount
of the Debenture having been reduced to $1,000,000 or less or (3) the Borrower
obtaining additional cash flow satisfactory to Purchaser.  Purchaser shall
notify Guarantor of the occurrence of a Termination Event on the business day
that it occurs. Should the Purchaser fail to so notify the Guarantor, this
Guaranty and the obligations of Guarantor hereunder shall be deemed to have
terminated upon the occurrence of the applicable Termination Event.




19.  FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.







Executed this February 14, 2007

 

 

Guarantor:




 

 




Signature

 

Name:Matthew L. Schissler




Address for notices to Purchaser:

 

Address for notices to Guarantor:

One East 52nd Street

Sixth Floor

New York, New York 10022

 

c/o Cord Blood America, Inc. 9000 W. Sunset Boulevard

Suite 400

Los Angeles, California 90060

 

 

 

Facsimile: 212 888 0334

 

Facsimile: 888 882 CORD

 

 

 

 

 

With a copy to:

Shaub & Williams LLP

12121 Wilshire Boulevard #205

Los Angeles, California 90025

Fax Number: 310 826 8042






































- 1


